DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Pall Corporation application filed with the Office on 5 June 2020.

Claims 1-4 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 5 June 2020, is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 5 June 2020, 3 November 2021, 23 June 2022, and 13 July 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 380, shown in Figure 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the depth filter layer" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  All other claims ultimately depend from instant claim 1.  The Examiner suggest amending the limitation to recite “the upper depth filter layer”.

Claim 1 recites the limitation "the plurality of wells" in the fifth line from the end of the claim.  However, it is unclear if this is meant to the lower collection plate plurality of wells, or other one of the other recited plurality of wells.  All other claims ultimately depend from instant claim 1.  The Examiner suggest amending the limitation to recite “the plurality of wells in the lower collection plate.

Claimed Subject Matter in View of the Prior Art
Claims 1-4 are allowable in view of the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art reference to the present claims is a US Patent Application Publication to Cote, et al. (US 2002/0104795 A1; hereinafter, “Cote”).  Cote discloses a multiwell filter and/or plate (Title), wherein is taught the multiwell filter incorporates a well plate (48), an insert (10) as a harvester plate capable of holding filter elements ([0023]) and a standard 96 well plate ([0029]). However, Cote does not teach or suggest the limitation, “each filter comprising an upper depth filter layer having an average pore size in the range of from about 1 micrometer to about 20 micrometers, an upstream surface and an downstream surface, the upstream surface of the depth filter layer providing the upstream surface of the filter; a middle layer comprising a microporous membrane having an average pore size in the range of from about 0.4 micrometers to about 0.8 micrometers; and a bottom layer having an upstream surface and a downstream surface, comprising a microporous membrane having an average pore size of about 0.2 micrometers, the downstream surface of the microporous membrane having an average pore size of about 0.2 micrometers providing the downstream surface of the filter”, as required by instant claim 1.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
15 July 2022